Citation Nr: 1824709	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  11-29 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Rene Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty for training with the Army National Guard from September 1975 to February 1976, and active naval service from September 1977 to July 1978.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case for additional development in April 2014.  Then in October 2016, the Board referred the case for a Veterans Health Administration (VHA) medical opinion, which was subsequently provided in December 2016.  

The Veteran was notified of the medical opinion in January 2018 and given 60 days to respond.  In January 2018, the Veteran's attorney requested the full 60 days in case additional evidence was to be submitted, but did not submit any additional evidence.  The case is now ready for appellate review.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hepatitis C was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

Hepatitis C was not incurred during active military service and is not presumed to have been incurred in or aggravated by service. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. §§ 5103 and 5103A (2012) have been met. By correspondence dated in March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.

The Veteran underwent a VA examination in November 2012 with an addendum opinion provided in December 2012.  Another VA medical opinion was provided in October 2014.  In addition, a VHA medical opinion was provided in December 2016.  The December 2016 VHA medical opinion includes objective findings necessary for adjudication purposes and discusses the etiology of the Veteran's hepatitis C with a supporting rationale based on review of the pertinent information of record. 

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Analysis

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran contends that he contracted hepatitis C through inoculations during basic training in 1975.  See, e.g., February 2010 VA application for compensation.  He asserts that his brother, who also was inoculated during boot camp in the 1970s, recently died from hepatitis C, as well.  

The service treatment records for the Veteran's second period of service note several vaccinations administered between September 1977 and November 1977, but do not specifically mention that an air jet gun was used for any injections.  The first period of service in the National Guard appears to reflect that a tattoo was shown at separation from service in January 1976 but not on the enlistment examination.  A September 1977 enlistment examination for the Veteran's second period of service also notes that he has a tattoo on his right forearm.  Thus, it appears that, consistent with the Veteran's statement, he received a tattoo in service.

The medical evidence of record, however, does not support his claim that he contracted hepatitis C in service.  A July 1998 private gastroenterology record shows the Veteran was found to have abnormal liver function tests in 1993, and that later testing revealed a diagnosis of hepatitis C.  It was noted that the Veteran's risk factors for chronic liver disease included intranasal cocaine use (none times 17 years) and a tattoo placed at age 17 while in service.  The report also noted that the Veteran had a history of ethanol abuse, discontinued for 10 years, of approximately 12 beers per day. The impression was that the Veteran's hepatitis C was most probably obtained secondary to intranasal cocaine use, and possible tattoo, less likely.  Later private treatment records continue to note the Veteran's history of intranasal cocaine use as a risk factor for hepatitis C.  See, e.g., August 1999 gastroenterology record.

The Veteran submitted a statement in November 2012 that he had lied about acquiring hepatitis C after a drinking blackout so that he could obtain treatment.  An October 2012 medical statement noted that the Veteran had identified exposure to hepatitis C from a vaccine received in the military.  

The Veteran underwent a VA examination in November 2012.  It was noted that the Veteran had been given a hepatitis C vaccination in October 1975 at Fort Jackson, and that apparently the air gun was re-used and not cleaned appropriately resulting in a large outbreak of hepatitis C.  The examiner noted a review of the service treatment records and vaccinations but they were impossible to read clearly.  The examiner also noted a review of the private medical records noting hepatitis C being possibly from cocaine or tattoo.  The examiner noted that the Veteran had a right forearm tattoo but that the doctors had found this insignificant.  It was determined that there was no solid statement in the claims file as to the etiology of the Veteran's hepatitis C.  The Veteran stated that during his vaccination, the same air gun was used on many service members, but this could not be determined by the claims file.  The examiner also noted that the Veteran appeared to have acquired a tattoo on his right forearm during his military service, as this was not on the entrance examination but was noted on the exit examination.  The examiner determined that it was at least as likely as not that the Veteran contracted hepatitis C while in service but that the exact etiology was not clear.  The examiner noted that if there was evidence that other veterans developed hepatitis C during his inoculation episode, then that would give strong evidence that it was the inoculations.

After clarification was sought on the medical opinion, an addendum opinion in December 2012 noted that the Veteran vehemently denied cocaine use so the truth of this was not known.  The examiner also noted that inoculation of hepatitis C and HIV were more related to the volume of the blood in the hollow point needle but this was not known.  The examiner thus determined that there was not enough evidence of record to make an unequivocal statement as to the etiology.

The Veteran testified at a Board hearing in May 2013 that 3,000 service members contracted hepatitis C after being given inoculations at Fort Jackson from September to November 1975.  See May 2013 Board hearing transcript, p. 3.  He stated that his mother got a letter in 1978 from the government that the Veteran might have contracted hepatitis A or B at Fort Jackson; but that he did not have the letter.  Id. at 4.  He also reiterated that he had lied about his drug use to obtain treatment for hepatitis C.  Id. at 11.  He noted that he got a tattoo in service but that it was at a clean place with the use of rubber gloves.  Id. at 13.

The National Archives responded to VA's inquiry in July 2014 that there were no medical related records pertaining to Fort Jackson from September to 1975 with respect to the Veteran's assertion that 3,000 service members were exposed to hepatitis C at Fort Jackson. 

Another VA medical opinion was provided in October 2014 noting that it was not possible to know without resorting to speculation when the Veteran acquired hepatitis C.  It was noted that in the 1970s there was no specific test for hepatitis C; and that the test was not developed until 1989.  The Veteran was diagnosed in 1990.  As for the risk factors, the examiner noted that the Veteran reported that the inoculations from September 1975 to February 1976 during active duty for training involved using the same air gun on many veterans.  However, the examiner noted that this could not be proven at that time and would be mere speculation.  The examiner also noted that the Veteran's right forearm tattoo in service, intranasal cocaine use in approximately 1981, and having a tube placed in approximately 1981 would all be mere speculation.

A VHA medical opinion was provided in December 2016.  It was noted that the Veteran's private medical records demonstrated that on multiple occasions his private providers found that the most likely cause of his contraction of hepatitis C was that of intranasal cocaine use.  It was noted that the Veteran at later dates for the purpose of this claim contends his use of cocaine was a false report to get treatment for hepatitis C.  The examiner noted that the Veteran had an acquired deviated septum repair in 1996.  The examiner noted that these reported contradictions actually detracted from the claim in regards to veracity.  The examiner indicated that the Veteran's history of intranasal cocaine use was repeated by multiple provider notes (and not a single note to obtain care) and that the Veteran also notably had a history of alcohol abuse, which was another associated risk factor.  As for the Veteran's note that his brother was deceased as a result of complications of hepatitis C, which the Veteran contends was the result of inoculations in the 1970s, the examiner commented that hepatitis C contraction was most closely associated with birth years between 1945 and 1965 for uncertain etiology and/ or history of illicit drug use.  Other procedures such as body piercing or tattooing might also transmit hepatitis C on rare occasions.

The examiner found that to date the medical literature did not substantiate any case reports of a definitive transmission of hepatitis C via the inoculation process.   It was noted that given the large number of individuals vaccinated via this process in the military and out of the military, the lack of evidence is a substantial issue to overcome in finding that hepatitis C could have possibly been caused by this inoculation process.  The examiner stated that there were studies that demonstrate the prevalence of hepatitis C might be higher in the veteran population particularly the Vietnam era veteran (of which the Veteran's service falls just outside of starting in 1975); this was largely accounted for by the fact that a large portion of this population of course fell within the birth timeline above.  The examiner also noted that additionally for the veteran population the prevalence was higher among this group, which had a tendency to participate in more risk type behaviors known to be related to hepatitis C infection.

With respect to the Veteran's contention that his brother also had hepatitis C, after having served in the military, the examiner found that this actually would tend to support that two siblings shared some other type of exposure history and not the essentially non-existent possibility that hepatitis was passed to both siblings by way of air gun inoculations.  The examiner noted that at this time the medical evidence available on hepatitis C transmission did not support that air gun inoculations could be implicated as the cause of transmission.  When reviewing the Veteran's specific case there were factors that carried a much higher prevalence in regard to the cause of the Veteran's contraction of hepatitis C.  The most notable was the use of intranasal cocaine that was documented as the most likely cause by the Veteran's provider on multiple occasions.  Also, birth between 1945 and 1965, and a history of alcohol abuse all had a more definitive correlation to the contraction of hepatitis C than the implication of air gun injectors.  Thus, the examiner found that given all of the data above, it was found that it could not be stated at a good medical probability of 50 percent or greater that the Veteran contracted hepatitis C secondary to air gun injectors or the process of obtaining a tattoo; as these factors in relation to the other factors noted above simply do not rise to a level that could supersede that of the primary history of chronic intranasal cocaine abuse.

In reviewing the evidence of record, the Veteran is competent to make assertions as to events in service, including whether he was administered air jet gun inoculations without the being cleaned in between administrations.  However, his statements have been inconsistent as to his other risk factors, including his use of intranasal cocaine.  In some instances, he has stated that he did use intranasal cocaine, as noted.  In other instances he has adamantly denied use of intranasal cocaine.  These statements contradict each other.  In addition, the Veteran has stated that he lied about using intranasal cocaine to obtain treatment for his hepatitis C.  Thus, the Veteran's statements as to his risk factors for contracting hepatitis C are unreliable and do not amount to probative evidence in this case.  On this basis, the Board finds the evidence weighs against a finding that the Veteran contracted hepatitis C in service.

Based on review of the evidence of record, the preponderance of the evidence shows that hepatitis C was not incurred in service.  There is no competent and credible evidence of in-service contraction of hepatitis C.  As for the Veteran's contention that air gun injections were the cause of his contracting the virus in service, the Board recognizes the June 29 2004 VBA Fast Letter (04-13), acknowledging that the air gun injectors used to administer vaccinations to Vietnam-era service members were a "biologically plausible" means of transmitting hepatitis.  However, the Veteran's service is outside the period of service known as the "Vietnam era" under VA regulations.  See 38 C.F.R. § 3.2 (f) (noting that the Vietnam era ended on May 7, 1975).  The Veteran entered the National Guard in September 1975.  There is no other corroborative evidence to support that 3,000 service members contracted hepatitis C as a result of inoculations performed at Fort Jackson while the Veteran was stationed there.  There is also no corroborative evidence to support that a letter was sent home noting that the Veteran might have contracted hepatitis A or B.  With respect to the tattoo the Veteran got in service, the medical opinions of record have indicated that this is a low probability of the cause of the Veteran's hepatitis C diagnosis.

There is no probative evidence that the post-service diagnosis of hepatitis C in 1990 is related to military service.  The medical opinion in November 2012 that it is at least as likely as not that the Veteran's hepatitis C was related to military service is not probative, because no rationale was provided for this opinion.  The opinion also is contradictory because the examiner also found that the etiology of the hepatitis C was unclear.  The most probative medical opinion of record with respect to the etiology of the Veteran's hepatitis C is the December 2016 medical opinion, which determined that the Veteran's hepatitis C was most likely related to his use of intranasal cocaine use, and not the use of any air jet gun injections in service.  The examiner reviewed the pertinent medical history, and offered a supporting rationale with sound reasoning for the medical opinion provided.  The other medical opinions of record noted that an opinion could not be provided without resort to speculation, which do not provide any useful information as to the etiology of the Veteran's hepatitis C.

As the criteria for service connection under 38 C.F.R. § 3.303 are not met, the claim must be denied.  The benefit-of-the-doubt doctrine is inapplicable to this case.
Based on the evidence, the Board concludes that service connection is not warranted for hepatitis C.  


ORDER

Entitlement to service connection for hepatitis C is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


